DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 26, 28, 43, 44, 46, 49 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Bentley (US 2015/0324636).  Bentley discloses in the Figures and specification (see e.g. paragraphs [0064] and [0095]) a system and associated method which is configured to recognize an action (event signature) in a video, and synchronize a sensor-related information to the video based on the recognized action. 
Bentley further discloses at paragraphs [0064] (“Embodiments of the server or computer may be configured to synchronize the video and the event data, or the via image analysis to more accurately determine a start event frame or stop event frame in the video or both”) and [0225] (“In one embodiment of the device, video frame image processing can be used to determine the precise frame corresponding most closely to the detected event. See FIG. 8 and description thereof for more detail. For instance, a shock from a snowboard hitting the ground as shown in FIG. 17, that is detected by an inertial sensor may be correlated with the frame at which the geometric boundary of the snowboard makes contact with the ground. Other embodiments may use other image processing techniques or other methods of detecting event signatures to improve synchronization of multiple data feeds.”) a step of using image analysis to recognize an action in a video.  Emphasis added.
Bentley further discloses at paragraph [0171] that its system comprises a processor, memory and logic. Bentley additionally teaches at paragraph [0032] an identifier element which is operable to recognize a participant in the video.  Bentley additionally discloses at paragraph [0044] that a location in the video of the participant is tracked, and sensor related information is mapped to the tracked location in the video of the participant.  See in particular the first sentence:
For example, embodiments that utilize motion capture elements allow for analyzing the data obtained from the apparatus and enable the presentation of unique displays associated with the user, such as 3D overlays onto images of the body of the user to visually depict the captured motion data.

Emphasis added.  Bentley further suggests at paragraphs [0080] (“Embodiments of the server or computer may be configured to synchronize the video and the event data, or the motion analysis data via image analysis to more accurately determine a start event frame or stop event frame in the video or both”) and [0243] (“For example, use image analysis to determine which video is most complete in that the equipment or people of interest are least occluded or are most clearly visible..”) a step of using image analysis to recognize a participant in a video.  Emphasis added.  The use of image analysis to determine where people of interest are least occluded inherently involves recognizing people of interest via the image analysis.
Bentley further discloses at paragraphs [0255-256] a step of using image analysis to track a location of an object in a video. See e.g. in paragraph [0255]: (“In one or more embodiments a computer may use image analysis of a video to assist with synchronization of the video with event data and motion analysis data. For example, motion analysis data may indicate a strong physical shock (detected, for instance, using accelerometers) that comes for instance from the striking of a ball like a baseball or a golf ball, or from the landing of a skateboard after a jump. The computer may analyze the images from a video to locate the frame where this shock occurs.”).    Emphasis added.  It is the Examiner’s position that one of ordinary skill in the art would understand that objects being tracked in the video could include participants, in instances where the participant is moving (such as a skateboard landing, or a soccer kick, or a participant’s arms during a gold or basketball swing).
Further, to present overlays of sensor derived data onto a body of the participant in the video, the participant in the video must inherently be recognized, and location in the video of the participant must inherently be tracked.  The overlay step is not possible without knowing a location of a participant in the video.
With respect to claims 26 and 44, the synchronization point of Bentley is determined based on computer vision. The term “computer vision” is not described in 
With respect to claims 28 and 46, Bentley discloses a system whereby two or more participants can be identified and have their sensor-related information associated with the video.  See e.g. paragraph [0032], which discloses that a jersey number or player identifier number may be used to identify each of a plurality of players.  Again, paragraph [0044] of Bentley teaches overlaying sensor related content corresponding to an associated participant.  
With respect to claim 43, Bentley discloses at paragraph [0171] a computer readable medium with instructions to perform the method steps.
With respect to claim 49, Bentley teaches at paragraph [0044] that the logic is configured to overlay sensor-related information at a position in the video based on a tracked location in the video of the associated participant.  Bentley further discloses this feature at paragraph [0169] (“In other embodiments, visual markers or image processing may be utilized to lock the motion analysis data to the image, e.g., the golf clubhead can be tracked in the images and the corresponding high, middle and low position of the club can be utilized to determine the orientation of user 150 to camera 130 or 104 or 103 for example to correctly plot the augmented data onto the image of user 150. By time stamping images and time stamping motion capture data, for example after synchronizing the timer in the microcontroller with the timer on the mobile device and then scanning the images for visual markers or sporting equipment at various positions, simplified motion capture data may be overlaid onto the images.”).
.

Claims 29, 37-40 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Bentley (US 2015/0324636) in view of Kirk (US 2016/0314818).
Bentley discloses the claim limitations with the exception of the step of estimating a pose in the video of a participant as a recognized start of an action.  Kirk discloses at paragraph [0251] the provision of sensors at multiple positions on a user’s body, which enables detection of different phases of an activity suck as a kick.  In particular, Kirk discloses that “leg cocking” is one of the detected poses of the participant, which .

Claims 30 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Bentley in view of Bilbrey (US 8,400,548). Bentley discloses the claim limitations with the exception of the device being configured to select a participant based on user input. This feature is known in the art, as disclosed for example by Bilbrey at col. 6, lines 50-55, and would have been obvious to one of ordinary skill in the art for the purpose of allowing a user to select a participant to analyze.

s 31-33, 35 and 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Bentley in view of Kirk, and further in view of Anderson (US 2016/0049173). With respect to claim 31, Bentley discloses at paragraph [0171] that its method is performed using a computer system having a processor 161 that executes software modules including computer program instructions.  Official Notice is taken that one of ordinary skill would understand that such a system would generally utilize configurable logic or fixed-functionality logic.  Bentley further discloses that its system is configured to perform image analysis to recognize an action in a video, as discussed above.  Bentley further discloses that its system is configured to determine a synchronization point in the video based on the recognized action, as discussed above.  Bentley further discloses e.g. at paragraph [0073] (“Other techniques analyze motion data and video data to align their different time bases for synchronization. For instance a particular video frame showing a contact with a ball may be aligned with a particular data frame from motion data showing a shock in an accelerometer; these frames can then be used effectively as key frames, to synchronize the motion data and the video data. The combined video data and motion data forms a synchronized event video with an integrated record of an event.”)  that its system is configured to align sensor related information with the video based on the synchronization point, as discussed above.  Emphasis added.  Bentley further discloses that its system is configured to identify two or more people in a video, as discussed above with respect to paragraph [0243] (“people of interest”).  Bentley further discloses that its system is configured to associate each participant with a sensor worn by the participant and overlay sensor related information corresponding to the associated participant in the 
Bentley as viewed in combination with Kirk thus discloses or suggests the claim limitations with the exception of the use of a semiconductor device. This feature is well-known in the art, as disclosed for example by Anderson at paragraph [0131], and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another to achieve predictable results.  With respect to claims 51 and 52, while Bentley does not explicitly disclose that a position in the overlaid sensor information is changed based on a change in location in the video of the participant, this feature is suggested by the overall teachings of Bentley, as discussed above with respect to claim 50.  

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Bentley in view of Kirk and Anderson, and further in view of Bilbrey (US 8,400,548). Bentley as viewed in combination with Kirk and Anderson discloses or suggests the claim limitations with the exception of the device being configured to select a participant based on user input. This feature is known in the art, as disclosed for example by Bilbrey at col. 6, lines 50-55, and would have been obvious to one of ordinary skill in the art for the purpose of allowing a user to select a participant to analyze.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Bentley in view of Kirk, and further in view of Bilbrey (US 8,400,548). Bentley as viewed in .

Response to Arguments
Applicant's arguments filed January 7, 2022 have been fully considered but they are not persuasive.   The amendments to the claims reciting steps of performing image analysis to recognize an action in a video, recognize a participant in a video and track a location of a participant in a video are disclosed or suggested by the Bentley reference, as discussed more fully above.  Because it remains the Examiner’s opinion that the references suggest the features of claimed invention, for the reasons discussed above and in prior Office actions, the claims remain rejected under 35 USC 103.
In response to applicant's argument with respect to claim 36 that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  It remains the Examiner’s position that the combined teaches of the references suggest the claimed invention for the reasons discussed above.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                      
March 24, 2022